UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05076 Tax-Exempt California Money Market Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2014 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2014 Annual Report to Shareholders Tax-Exempt California Money Market Fund Contents 3 Portfolio Management Review 8 Investment Portfolio 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 22 Information About Your Fund's Expenses 23 Tax Information 24 Other Information 25 Advisory Agreement Board Considerations and Fee Evaluation 30 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, visit deutschefunds.com. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of the fund may have a significant adverse effect on the share prices of all classes of shares of the fund. See the prospectus for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Strategy The fund seeks maximum current income that is exempt from federal and state of California income taxes to the extent consistent with stability of capital. Toward the end of 2013, equity and longer-term fixed-income investors were temporarily rattled by hints from the U.S. Federal Reserve Board (the Fed) that it could soon begin to taper its monthly asset purchases. By November, U.S. job creation had picked up considerably, and speculation that the Fed would begin to taper in January or March 2014 started to build. By the time the Fed made its December 18, 2013, announcement that it would begin tapering in January 2014, financial markets took the news very much in stride. This was because a stream of more favorable economic data had increased overall confidence that the U.S. recovery is sustainable. At the March Federal Open Market Committee (FOMC) meeting, Fed Chair Janet Yellen said that the central bank would now be looking at a "basket" of economic indicators (rather than a goal of 6.5% U.S. unemployment) as a guideline for when it would consider raising short-term rates. Thus far in 2014, the fixed-income yield curve has been responding to generally improving economic data and shifting interest rate expectations. The release of the minutes from the June 2014 FOMC meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates, possibly in 2015. Lastly, though the broader financial markets have occasionally demonstrated concern regarding conflicts in Ukraine, Iraq, Syria and Gaza over the past several months, these events have not significantly affected the money markets. Positive Contributors to Fund Performance During its fiscal year ended September 30, 2014, the fund’s portfolio registered favorable performance and we believe achieved its stated objectives of providing maximum California tax-exempt income while maintaining stability of capital. "As managers, we will continue to be cautious, relying substantially on floating-rate securities for yield and flexibility." As the state of California continued to register more positive economic performance, we sought to balance higher yield with top quality by maintaining a strong position in floating-rate securities as we took advantage of comparatively higher floating-rate interest coupons. The interest rates of floating-rate securities adjust periodically based on indices such as the Securities Industry and Financial Market Association Index of Variable Rate Demand Notes. Because the interest rates of these instruments adjust as market conditions change, they provide flexibility in an uncertain interest rate environment. As we saw opportunities along the yield curve, we also purchased attractively valued securities with maturities of three to six months in order to boost the fund’s yield and total return. Negative Contributors to Fund Performance Preferring a cautious approach, we tilted the fund towards securities that tended to have higher quality and hence lower yields than issues carrying more risk. While this strategy cost the fund some yield, we believe that it represented a prudent approach to preserving principal. Fund Results (as of September 30, 2014) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, this share price isn't guaranteed and you could lose money by investing in money market funds. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors in one class of shares of a fund may have a significant adverse effect on the share prices of all classes of shares of that fund. See the prospectus for specific details regarding the fund's risk profile. 7-Day Current Yield Equivalent Taxable Yield* Premier Shares .01% .02% Institutional Shares .01% .02% Yields are historical, will fluctuate, and do not guarantee future performance. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. For the most current yield information, visit our Web site at deutschefunds.com. * The equivalent taxable yield allows you to compare with the performance of taxable money market funds. It is based on the fund's yield and an approximate combined federal and state of California marginal income tax rate of 56.70%. Income may be subject to local taxes, and for some investors, the alternative minimum tax. Outlook and Positioning California’s economy has been gathering momentum, and we look for continued positive fiscal developments within the state in the coming months. California should continue to benefit from tax revenue increases, a broadening technology base and a rebounding real estate market. As managers, we will continue to be cautious, relying substantially on floating-rate securities for yield and flexibility. We will also look for opportunities in three-to-six-month California tax-free obligations in order to pick up incremental yield. In terms of specific securities, our focus will most likely include revenue anticipation notes issued in California. On July 23, 2014, the Securities and Exchange Commission (SEC) released a series of new rules regarding money market funds. The new rules were long anticipated, and do not appear to have had a major impact on market conditions initially. Going forward, we will be closely monitoring the effect of the changes on the market, and will consider any structural and operational changes required for the fund to adhere to the new rules prior to its compliance date. Over the past 12 months, as new SEC and Fed rules governing taxable and tax-free money market funds have come into place, and the economies of the largest state issuers of municipal short-term securities have significantly improved, $6 billion of supply has come out of the tax-free money markets. This dramatic shrinkage in supply has pushed short-term tax-free interest rates even lower. In light of these developments, we anticipate that short-term municipal rates will remain extremely low for an extended period of time. Our intent is to maintain a highly liquid portfolio with a short average maturity over the coming months. We continue our insistence on the highest credit quality within the fund, and we plan to maintain our conservative investment strategies and standards. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Securities Industry and Financial Market Association Index of Variable Rate Demand Notes is a weekly high-grade market index consisting of seven-day, tax-exempt, variable-rate demand notes produced by Municipal Market Data Group. Actual issues are selected from Municipal Market Data’s database of more than 10,000 active issues. Revenue Anticipation Notes (RANs) are short-term interest-bearing municipal securities whose principal and interest are repaid by dedicated revenue from municipal projects such as toll roads, city centers and stadiums. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of September 30, 2014 Principal Amount ($) Value ($) Municipal Investments 99.9% California 90.2% California, Austin Trust, Various States, Series 2008-1065, 144A, 0.06%*, 3/1/2033, LIQ: Bank of America NA California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series E-1, 0.03%*, 4/1/2045, LOC: Bank of Tokyo-Mitsubishi UFJ California, BB&T Municipal Trust, Public Financing Authority, Series 2011, 144A, 0.08%*, 9/1/2022, LIQ: Branch Banking & Trust California, Clipper Tax-Exempt Certificate Trust, Series 2009-66, 144A, 0.04%*, 5/15/2030, LIQ: State Street Bank & Trust Co. California, Metropolitan Water District of Southern California, Series A-2, 0.05%**, Mandatory Put 2/9/2015 @ 100, 7/1/2030 California, Nuveen Dividend Advantage Municipal Fund, Series 1-1362, 144A, AMT, 0.19%*, 6/1/2041, LIQ: Morgan Stanley Bank California, Nuveen Dividend Advantage Municipal Fund 2, 144A, AMT, 0.14%*, 8/3/2043, LIQ: Royal Bank of Canada California, Nuveen Dividend Advantage Municipal Fund 3, Series 1-1600, 144A, AMT, 0.12%*, 9/1/2043, LIQ: Barclays Bank PLC California, Revenue Anticipation Notes, 144A, 1.5%, 6/22/2015 California, State Department of Water Resources Supply Revenue, Series L, 144A, 4.0%, 5/1/2015 California, State General Obligation, Series 2178, 144A, 0.07%*, 12/1/2037, GTY: Wells Fargo & Co., LIQ: Wells Fargo & Co. California, State Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series B, 0.03%*, 3/1/2047, LOC: Bank of Montreal California, State Health Facilities Financing Authority Revenue, Children's Hospital, Series D, 0.03%*, 11/1/2034, GTY: Children's Healthcare of California, LOC: U.S. Bank NA California, State Health Facilities Financing Authority Revenue, St. Joseph Health Systems: Series A, 0.03%*, 7/1/2041, LOC: Union Bank NA Series D, 0.03%*, 7/1/2041, LOC: Wells Fargo Bank NA California, State Kindergarten: Series A4, 0.03%*, 5/1/2034, LOC: Citibank NA Series A6, 0.03%*, 5/1/2034, LOC: Citibank NA California, State Municipal Finance Authority Revenue, Chevron U.S.A., Inc. Project, Recovery Zone Bonds, Series B, 0.01%*, 11/1/2035, GTY: Chevron Corp. California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Recology, Inc. Project, Series A, 0.06%*, 4/1/2020, LOC: Bank of America NA California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Series R-13104CE, 144A, 0.54%*, 9/6/2035, GTY: Citibank NA, LIQ: Citibank NA California, Wells Fargo Stage Trust, Series 94C, 144A, AMT, 0.1%*, 5/1/2030, GTY: Wells Fargo Bank NA, LIQ: Wells Fargo Bank NA California, West Hills Community College District, 0.03%*, 7/1/2033, LOC: Union Bank of California Los Angeles, CA, General Obligation, 1.5%, 6/25/2015 Rancho, CA, Water District Financing Authority, Series B, 0.03%*, 8/15/2031, LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, Series 36A, 0.03%*, 5/1/2026, LOC: U.S. Bank NA San Francisco City & County, CA, Airports Commission, International Airport Revenue, Series 37C, 0.03%*, 5/1/2029, LOC: Union Bank NA San Jose, CA, Redevelopment Agency, TECP, 0.12%, 4/10/2015, LOC: JPMorgan Chase Bank NA University of California, State Revenues, Series AL-3, 0.04%*, 5/15/2048 Puerto Rico 9.7% Puerto Rico, Industrial Tourist Educational, Medical & Environmental Control Facilities, Bristol-Myers Squibb Project, AMT, 0.14%*, 12/1/2030 Puerto Rico, RBC Municipal Products, Inc. Trust, Series E-46, 144A, 0.24%*, 9/1/2015, LOC: Royal Bank of Canada % of Net Assets Value ($) Total Investment Portfolio (Cost $98,133,835)† Other Assets and Liabilities, Net Net Assets * Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of September 30, 2014. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2014. † The cost for federal income tax purposes was $98,133,835. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. GTY: Guaranty Agreement LIQ: Liquidity Facility LOC: Letter of Credit TECP: Tax-Exempt Commercial Paper Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of September 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (a) $
